Porter, J.
delivered the opinion of the court. The case commenced by attachment, It was levied on a tract of land. The pleader set up title to it, by virtue of an act Sous seing privé. The judge was of opinion that the title was completely transferred by the act under private signature, and accordingly gave judgment of nonsuit against the plaintiff
With this opinion we cannot concur. There was no possession proved except that construe-*580tive possession which the law presumes to fbl-1 1 low the deed. But though that is sufficient ^or some purposes, it is not so to enable a purchaser to protect himself against the neglect of registering his deed of conveyance.— This case cannot on principle be distinguished from Deflechier's syndics vs. Degruys, 5 n. s. 423.
Turner for the plaintiff.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided a|d reversed, and it is further ordered, adjudged and decreed that the case be remanded, to be proceeded in according to law, the appellee paying the costs of the appeal.